FILED IN
                                           1STCOURT OF APPEALS
                                             HOUSTON TEXAS


/d£/typed/.£                                 MAR 2 6 2015
                                           .^HHISTOPHEB A. PRINE




               JW dJQrk


  i\ Jmd//Afc Jtd fik /va/k/?&?/'&*/Ja owJ^o^svJ//7/HnS



4uJ- Xdau/J/b^Pau FB£ m£jn. of&/ah/Jwrn M^utI^m %
Send mm/film //o &d J-foe ^^&?M&iJ Jfa 7fcMs£ftf4

          #ur Askjkftie. kffiis Matter h                           farmiahd.
        49




    § ^ 4-
^




^^      "5>
    S
^                   m
                    m
                    ifl

                    o
                    (M
                    W
                    o
                    o




               4>



              or